TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-21-00178-CV


                                        In re Jennifer Jo Bird


                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). We

also lift the stay of the trial court’s discovery order.



                                                 __________________________________________
                                                 Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: September 10, 2021